UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4622
ANTHONY VIRGIL JASPER, a/k/a
Weasel,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                          (CR-00-87-1)

                      Submitted: April 6, 2001

                      Decided: April 26, 2001

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robert L. Jenkins, Jr., BYNUM & JENKINS, P.L.L.C., Alexandria,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
Thomas M. Hollenhorst, Assistant United States Attorney, Alexan-
dria, Virginia, for Appellee.
2                      UNITED STATES v. JASPER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Anthony Virgil Jasper appeals his conviction and life sentence of
imprisonment for robbery, and firearms and drug-related offenses. He
specifically appeals admission into evidence of testimony concerning
identification from a photo array and the subsequent in-court identifi-
cation. We review admissibility of evidence questions for abuse of
discretion. See United States v. Bostian, 59 F.3d 474, 480 (4th Cir.
1995). Finding none, we affirm.

   Jasper and Antoine Porter, a co-conspirator, demanded entry at
gunpoint into the home of Brian Atkinson. The assailants beat Atkin-
son and his roommate Zella Trampota, forced Atkinson to unlock his
gun safe, and held Atkinson and Trampota in the bathroom at gun-
point while firearms from the safe were loaded into Porter’s car.
Atkinson positively identified Porter from prior associations. Porter
testified at trial that Jasper was his accomplice.

   Atkinson and Trampota provided a description of the second assail-
ant on the night of the robbery. Ten days later, they cooperated with
a police artist to create a composite sketch of the second assailant.
Both witnesses noted distinctive acne scars on the assailant’s cheeks.
The following day, the witnesses were presented with a photo array
depicting six African-American males. Atkinson identified Jasper.
Trampota could not make a conclusive identification, but indicated
Jasper was the most likely to be the second assailant. Trampota testi-
fied that when she could not positively identify the assailant from the
photo array, the detective pointed out the person identified by Atkin-
son and stated that Trampota should have also been able to identify
the same person. Both Atkinson and Trampota subsequently identi-
fied Jasper in court.

  Jasper argues that the photo array was impermissibly suggestive
and that the subsequent in-court identification was therefore tainted.
                        UNITED STATES v. JASPER                         3
Jasper contends he was the only person with distinctive acne scarring
depicted in the array. Each of Jasper’s arguments were fully devel-
oped on cross-examination and before the jury for consideration.

   Courts engage in a two-step analysis when a defendant challenges
an identification procedure. First, the defendant "must prove that the
identification procedure was impermissibly suggestive. Once this
threshold is crossed, the court then must determine whether the identi-
fication was nevertheless reliable under the totality of the circum-
stances." Holdren v. Legursky, 16 F.3d 57, 61 (4th Cir. 1994)
(citations omitted). If the court concludes the confrontation procedure
was not impermissibly suggestive, the inquiry ends. United States v.
Bagley, 772 F.2d 482, 492 (9th Cir. 1985); cf. Harker v. Maryland,
800 F.2d 437, 444 (4th Cir. 1986) (ending analysis after finding pho-
tographic array and show-up not impermissibly suggestive). If, how-
ever, the court finds the identification impermissibly suggestive, the
court then determines whether under the totality of the circumstances,
"there is ‘a very substantial likelihood of irreparable misidentifica-
tion.’" Manson v. Brathwaite, 432 U.S. 98, 116 (1977) (quoting Sim-
mons v. United States, 390 U.S. 377, 384 (1968)).

   The Supreme Court enumerated five factors to be considered in
deciding the admissibility of identification testimony. These factors,
which inform the reliability of the identification, are: "[1] the opportu-
nity of the witness to view the criminal at the time of the crime, [2]
the witness’ degree of attention, [3] the accuracy of his prior descrip-
tion of the criminal, [4] the level of certainty demonstrated at the con-
frontation, and [5] the time between the crime and the confrontation."
Manson, 432 U.S. at 114. Because deciding on the reliability of evi-
dence is a function of the jury, the Constitution does not mandate a
per se rule that an evidentiary hearing on the admissibility of identifi-
cation evidence is needed. Watkins v. Sowders, 449 U.S. 341, 347-49
(1981).

   We have reviewed the record and find that although the photo array
itself and accompanying identification procedure were not ideal, nei-
ther was impermissibly suggestive. Jasper was not the only individual
pictured with acne scarring and bore physical resemblance to the
other persons depicted. Both witnesses testified confidently in their
in-person, in-court identifications. The cross-examination brought any
4                      UNITED STATES v. JASPER
possible flaws to the attention of the jury. The weight and trustworthi-
ness of Atkinson’s and Trampota’s identification testimony properly
was left to the jury. We conclude the district court did not abuse its
discretion by admitting the photo array or the in-court identification
testimony. Therefore, we affirm the judgment of the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED